OPINION — AG — THE TREASURER OF ROGER MILLS COUNTY ASSESSED TOO GREAT A REAL ESTATE MORTGAGE TAX ON THE INSTANT MORTGAGE; AND THAT THE SAME, SECURING A DEBT PAYABLE ON DEMAND, SHOULD HAVE BEEN ASSESSED AT THE RATE TO TWO CENTS (0.02) FOR EACH ONE HUNDRED DOLLARS ($100.00) VALUATION. STATEMENTS CONTRARY TO THE CONCLUSIONS REACHED HEREIN IN AN OPINION DATED AUGUST 1, 1945, ADDRESSED TO THE HONORABLE JOSEPH W. FOSTER, COUNTY ATTORNEY, LEFLORE COUNTY, ARE HEREBY WITHDRAWN; AND AN OPINION DATED OCT. 24, 1929, ADDRESSED TO THE HON. JOHN ROGERS, STATE EXAMINER AND INSPECTOR, IS SUPERSEDED. OUR PRESENT OPINION IS BASED ON THE ASSUMPTION THAT THE DEBT IN QUESTION IS EVIDENCED BY A SINGLE NOTE PAYABLE ON DEMAND. HOWEVER, IF SAID DEBT IS EVIDENCED BY ONE NOTE HAVING SEVERAL INSTALLMENTS OR SEVERAL NOTES WHICH WOULD REFLECT THAT THE MORTGAGE IS TO HAVE A TERM OF TWO YEARS OR MORE, 68 Ohio St. 1961 1174 [68-1174], SHOULD BE CONSULTED FOR THE PROPER TAX RATE. CITE:  68 Ohio St. 1961 1174 [68-1174] (JAMES FUSON)